CONSULTING GROUP CAPITAL MARKETS FUNDS (“TRUST”) INTERNATIONAL FIXED INCOME INVESTMENTS SUPPLEMENT DATED MAY 5, 2009 TO THE PROSPECTUS DATED JANUARY 2, 2009 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus. Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Prospectus. INTERNATIONAL FIXED INCOME INVESTMENTS (“Fund”) Effective May 1, 2009, the following replaces the disclosure related to the Fund in the section entitled “The Sub-advisers” on page 44 of the Prospectus: Fund Sub-adviser Percentage Fund Manager/Fund Management Team Members, Title, Past 5 years’ business experience Fund Manager Since International Fixed Income Investments Pacific Investment Management Company LLC (“PIMCO”) 840 Newport Center Drive Newport Beach, CA 92660 100% Mohamed A. El-Erian Chief Executive Officer and Co-Chief Investment Officer (2007-present).Mr. El-Erian re-joined PIMCO in December 2007, after serving as President and CEO of Harvard Management Company (2005-2007). Prior to that time, Mr. El-Erian was Managing Director at PIMCO, which he originally joined in 1999. Since 2009 Pro_January 2, 2009_Supp_050509
